Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Bourgeau on 06/23/2021.

The application has been amended as follows: 
1.	(Currently Amended) A grinding roller for vertical axis crushers produced by foundry casting of a metal matrix, said roller comprising:
a plurality of reinforcing inserts embedded in [[a ]]the grinding roller, such that each of the plurality of reinforcing inserts includes a peripheral surface disposed beneath an original outer surface of the grinding roller, wherein some portions of the peripheral surface of a same one of the plurality of reinforcing inserts are set back from the original outer surface of the roller based on expected wear stresses, such that the roller includes:
		at least one first zone configured to experience high wear stress, wherein the first zone has a first portion of the peripheral surface of the same insert set back relative to the original outer surface of the roller by a distance d1; and

wherein d1 is less than d2.

2.	(Previously Presented) The roller according to claim 1, wherein the roller comprises at least one intermediate third zone connecting the first and second zones.

3.	(Previously Presented) The roller according to claim 1, wherein d1 is less than 10 mm and d2 is greater than or equal to 10 mm.

4.	(Previously Presented) The roller according to claim 1, wherein d1 = 0.

5.	(Previously Presented) The roller according to claim 1, wherein the roller comprises two high stress first zones located on either side of the low stress second zone, and the roller is configured to be used symmetrically.

6.	(Currently Amended) The roller according to claim 1, wherein the plurality of reinforcing inserts comprise ceramic reinforcements on a face oriented toward the outer surface.

7.	(Currently Amended) The roller according to claim 1, wherein the plurality of reinforcing inserts contain up to 60 vol% of ceramic grains.

8.	(Previously Presented) The roller according to claim 7, wherein the ceramic grains comprise alumina, zirconia, alumina-zirconia, and/or metal carbides.

9.	(Previously Presented) The roller according to claim 1, wherein the roller is frustoconical.



11.	(Previously Presented) The roller according to claim 3, wherein d2 is greater than 20 mm.

12.	(Previously Presented) The roller of claim 1, wherein the peripheral surface is a continuous surface.

13.	(Currently Amended) A grinding roller for vertical axis crushers produced by foundry casting of a metal matrix, said roller comprising:
a plurality of reinforcing inserts disposed on a periphery of [[a ]]the grinding roller, each of the plurality of reinforcing inserts including a peripheral surface disposed proximate an original work surface of the grinding roller, wherein some portions of the peripheral surface of a same one of the plurality of reinforcing inserts are located at a distance d1 or d2 from the original work surface of the roller based on expected wear stresses, such that the roller includes:
		at least one first zone experiencing high wear stress, wherein the first zone has a first portion of the peripheral surface of the same insert positioned at distance d1 set back relative to the original work surface of the roller; and
		a second zone experiencing low wear stress, wherein the second zone has a second portion of the peripheral surface of the same insert positioned at distance d2 set back relative to the original work surface of the roller; 
wherein d1 is less than d2.

14.	(Previously Presented) The roller according to claim 13, wherein the roller comprises at least one intermediate third zone connecting the first and second zones.

15.	(Previously Presented) The roller according to claim 13, wherein d1 is less than 10 mm and d2 is greater than or equal to 10 mm.



17.	(Currently Amended) The roller according to claim 13, wherein the plurality of reinforcing inserts comprise ceramic reinforcements on a face oriented toward the work surface.

18.	(Currently Amended) The roller according to claim 13, wherein the plurality of reinforcing inserts contain up to 60 vol% of ceramic grains, the ceramic grains comprising alumina, zirconia, alumina-zirconia, and/or metal carbides.

19.	(Previously Presented) The roller according to claim 13, wherein the roller is frustoconical.

20.	(Previously Presented) The roller of claim 13, wherein the peripheral surface is a continuous surface.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, neither Okada (US 4606506 A) nor Guerard (20170043349 A1) disclose every single limitation as set forth, nor does the combination of Okada and Guerard teach single limitation of the claim. Specifically, the prior art fails to disclose “at least one first zone configured to experience high wear stress, wherein the first zone has a first portion of the peripheral surface of the same insert set back relative to the original outer surface of the roller by a distance d1; and a second zone configured to 
Claims 2-12 are allowed because they depend from claim 1.

Regarding claim 13, neither Okada (US 4606506 A) nor Guerard (20170043349 A1) disclose every single limitation as set forth, nor does the combination of Okada and Guerard teach single limitation of the claim. Specifically, the prior art fails to disclose “at least one first zone experiencing high wear stress, wherein the first zone has a first portion of the peripheral surface of the same insert positioned at distance d1 set back relative to the original work surface of the roller; and a second zone experiencing low wear stress, wherein the second zone has a second portion of the peripheral surface of the same insert positioned at distance d2 set back relative to the original work surface of the roller; wherein d1 is less than d2” in combination with the other limitations of the claim. 
Claims 14-20 are allowed because they depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        


/FAYE FRANCIS/Primary Examiner, Art Unit 3725